

115 HR 2614 IH: Reducing Gangs and Recidivism Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2614IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. McNerney introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to establish metrics and standards to determine the effectiveness in
			 the programs of the Department of Justice in combating gangs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Reducing Gangs and Recidivism Act of 2017. 2.Technical assistanceThe Director shall provide technical assistance to States in implementing best practices for States receiving grants under a program of the Department of Justice, a purpose of which is to combat gangs.
		3.Establishment of metrics to measure DOJ effectiveness in combating gangs
 (a)EstablishmentThe Attorney General shall establish metrics and standards to measure the effectiveness of the programs of the Department of Justice in combating gangs.
 (b)ReportNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter, the Attorney General shall submit to Congress a report describing the effectiveness of the programs referred to in subsection (a) using the metrics developed pursuant to that subsection.
 4.BJS report on recidivismPart C of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3731 et seq.) is amended by adding at the end the following:
			
 305.Report on recidivismNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the Director shall submit to Congress a report on recidivism..
		